 



Exhibit 10.29

GENCORP INC.
1999 EQUITY AND PERFORMANCE INCENTIVE PLAN

Restricted Stock Agreement

               WHEREAS, __________________(the “Grantee”) is an employee of
GenCorp Inc. (the “Company”) or a Subsidiary; and

               WHEREAS, the execution of a restricted stock agreement in the
form hereof (the “Agreement”) has been authorized by a resolution of the
Organization and Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company duly adopted on _________,___ 200_;

               NOW, THEREFORE, pursuant to the Company’s 1999 Equity and
Performance Incentive Plan (the “Plan”), the Company grants, as of _________,
200___(the “Date of Grant”), to the Grantee ____________(___) shares of the
Company’s common stock, par value $0.10 per share (the “Stock”), subject to the
terms and conditions of the Plan and the following terms, conditions,
limitations and restrictions:

          1. Issuance of Stock. The Stock covered by this Agreement shall be
fully paid and nonassessable and shall be represented by certificates registered
in the name of the Grantee and bearing a legend referring to the restrictions
hereinafter set forth.

          2. Restrictions on Transfer of Stock. The Stock subject to this
Agreement may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to the Company, until
it has become vested in accordance with Section 3 of this Agreement; provided,
however, that the Grantee’s interest in the Stock covered by this Agreement may
be transferred at any time by will or the laws of descent and distribution. Any
purported transfer, encumbrance or other disposition of the Stock covered by
this Agreement that is in violation of this Section will be null and void, and
the other party to any such purported transaction will not obtain any rights to
or interest in the Stock covered by this Agreement. When and as permitted by the
Plan, the Company may waive the restrictions set forth in this Section with
respect to all or any portion of the Stock covered by this Agreement.

          3. Vesting of Stock.

           (a) The Stock covered by this Agreement will become nonforfeitable
over a ___-year period beginning on the Date of Grant, on the [first and
second\first, second and third\ first, second, third and fourth] anniversaries
of the Date of Grant, subject to the conditions set forth below and provided
that the Grantee has remained in the continuous employ of the Company or a
Subsidiary until each such anniversary:

(i) Share Allocation. The total number of Shares granted hereunder may become
nonforfeitable, in ______increments, on the following anniversaries of the Date
of Grant:

                 
Total Grant
  ___ ___, 200_   ___ ___, 200_   ___ ___, 200_   ___ ___, 200_
______
  ______   ______       ______

     (ii) The vesting of Shares on the each anniversary of the Date of Grant
shall be determined by the Committee based upon performance goals for each
Fiscal Year as set forth on Schedule A attached hereto. At the discretion of the
Committee, performance goals for each Fiscal Year after the first Fiscal Year
covered by this Agreement may be revised or established annually, and will be
set

34



--------------------------------------------------------------------------------



 



forth on a supplemental Schedule A.

     (iii) If the performance goals for each Fiscal Year are not satisfied, as
determined by the Committee, the Share grant allocated to such Fiscal Year in
accordance with subparagraph (i) above shall be irrevocably and forever
forfeited.

     (iv) If the performance goals for each Fiscal Year are satisfied, as
determined by the Committee, the number of Shares allocated to such Fiscal Year
in accordance with subparagraph (i) above shall become vested and no longer
subject to forfeiture on the anniversary of the Date of Grant immediately
following the completion of such Fiscal Year.

               (b) For the purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee will not be deemed to have ceased to be an employee
of the Company or a Subsidiary, by reason of (A) the transfer of his employment
among the Company and its Subsidiaries or (B) an approved leave of absence.

               (c) Notwithstanding the provisions of Subsection (a) of this
Section, in the event of the death, disability or retirement of the Grantee:
(i) any of the Stock covered by this Agreement that has become nonforfeitable
prior to the death, disability or retirement of the Grantee shall remain
nonforfeitable; and, (ii) the Committee will consider whether, in its sole
discretion, to accelerate pursuant to Section 17(e) of the Plan the vesting of
any or all of the Stock subject to this Agreement which remains subject to
forfeiture. For purposes of this Agreement, “Retirement” of the Grantee shall
mean eligibility for normal or early retirement under the defined benefit
retirement plan of the Company applicable to the Grantee (as determined by the
Committee).

               (d) Notwithstanding the provisions of Subsection (a) of this
Section, all of the Stock covered by this Agreement will become immediately
nonforfeitable upon the occurrence of a change in control of the Company that
shall occur while the Grantee is an employee of the Company or a Subsidiary. For
the purposes of this Agreement, the term “change in control” will have the
meaning given such term under the Plan as in effect on the Date of Grant.

          4. Forfeiture of Stock. Any of the Stock covered by this Agreement
that has not become vested in accordance with Section 3 of this Agreement will
be forfeited unless the Committee determines to provide otherwise. In the event
of a forfeiture, the certificates representing all of the Stock covered by this
Agreement that has not become vested in accordance with Section 3 of this
Agreement shall be cancelled.

          5. Dividend, Voting and Other Rights. The Grantee will have all of the
rights of a shareholder with respect to the Stock covered by this Agreement,
including the right to vote the Stock and receive any dividends that may be paid
thereon. Any additional Stock that the Grantee may become entitled to receive
pursuant to a share dividend or a merger or reorganization in which the Company
is the surviving Company or any other change in the capital structure of the
Company will be subject to the same restrictions as the Stock covered by this
Agreement.

          6. Retention of Share Certificates by Company. The certificates
representing the Stock covered by this Agreement will be held in custody by the
Company, together with stock powers endorsed in blank by the Grantee with
respect thereto, until those shares have become vested in accordance with
Section 3 of this Agreement.

          7. Compliance with Law. The Company will make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.

          8. Adjustments. The Committee will make any adjustments in the number
or kind of shares of stock or other securities covered by this Agreement that
the Committee may determine to be equitably required to prevent any dilution or
enlargement of the Grantee’s rights under this Agreement that would result from
any (a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities or (c) other corporate transaction or event having an effect
similar to any of the foregoing.

          9. Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any issuance of
restricted or unrestricted Stock or other securities pursuant to this Agreement,
and the amounts available to the Company for such withholding are insufficient,
it will be a condition to the receipt of such Stock that the Grantee

35



--------------------------------------------------------------------------------



 



make arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. If necessary, the Committee may require
relinquishment of a portion of such Stock to cover the payment of taxes.

          10. Employment Rights. The Plan and this Agreement will not confer
upon the Grantee any right with respect to the continuance of employment or
other service with the Company or any Subsidiary and will not interfere in any
way with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Grantee at any time.

          11. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

          12. Agreement Subject to the Plan. The Stock granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern.

          13. Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Grantee under this Agreement without the Grantee’s consent.

          14. Severability. In the event that one or more of the provisions of
this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

          15. Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Ohio.

          16. Certain Defined Terms. In addition to the terms defined elsewhere
herein, when used in the Agreement, terms with initial capital letters have the
meaning given such term under the Plan, as in effect from time to time.

               This Agreement is executed as of the ___day of ______, 200_.

GENCORP INC.

By:______________________________________________________

____________________________________________________________________________________________________

               The undersigned Grantee hereby acknowledges receipt of an
executed original of this Restricted Stock Agreement and accepts the right to
receive the Stock subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

_________________________________________________________

36



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
FOR CERTIFICATE NO.__________________

FOR VALUE RECEIVED,_____________________does hereby sell, assign and transfer
to_____________________________
____________________________________________________________________________

_____________________________________________________________________________________________
(Social Security or Taxpayer Identifying No.)

_________shares of the common stock of GenCorp Inc. issued on
_________,____________, pursuant to that certain Restricted Stock Agreement
executed by and between GenCorp Inc. and _______________
effective             as          of         _______________, such shares to be
represented by a certificate, the number of which shall be entered in the
indicated space in the caption immediately upon issuance of said certificate.

The undersigned does hereby irrevocably constitute and appoint
________________________
_______________ attorney to transfer the said stock on the books of said company
with full power of substitution in the premises.

Dated ____________________________,__________

___________________________

37